Citation Nr: 0601360	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether an August 1996 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1977.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in March 2004, at 
which time the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for diabetes mellitus.  The Board then remanded 
the issue of service connection for diabetes mellitus, and 
the issue of clear and unmistakable error in the prior 
decision, for development and readjudication.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The medical evidence shows that the veteran's diabetes 
mellitus, which was initially diagnosed in 1981, is 
etiologically related to elevated blood sugar readings while 
in service.

3.  In an August 1996 rating decision the RO denied 
entitlement to service connection for diabetes mellitus.  The 
veteran was notified of that decision and did not appeal, and 
that decision is final.

4.  The evidence does not show that any error in the August 
1996 decision would have manifestly changed the outcome of 
the decision.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The August 1996 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for diabetes mellitus.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

Regarding the claim for service connection for diabetes 
mellitus, the statute and regulation provide that on receipt 
of a claim for benefits, VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2002 and April 2004 
by informing him of the evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified.  The RO also 
provided him a VA medical examination in August 2002, and 
obtained a medical opinion in April 2004 regarding the 
claimed nexus between diabetes mellitus and laboratory 
findings documented during service.  The veteran presented a 
private medical opinion in support of his claim and hearing 
testimony before the undersigned in September 2003.  He 
reported having received treatment for diabetes mellitus from 
multiple physicians following his separation from service, 
but also reported that the records of that treatment were not 
available because the physicians were deceased or no longer 
in practice.

He has not indicated the existence of any other available 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that, given the disposition of his 
appeal, no further assistance is required in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).

Regarding the claim of clear and unmistakable error in the 
August 1996 rating decision, the United States Court of 
Appeals for Veterans Claims (Court) has held that the duties 
to notify and assist do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  The Court has found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  As such, an 
allegation of clear and unmistakable error does not represent 
a "claim," but a collateral attack on a final decision.  The 
duties to notify and to assist are not, therefore, applicable 
to the adjudication of the issue of clear and unmistakable 
error in a prior, final decision.
Service Connection for Diabetes Mellitus
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence shows that the veteran has diabetes 
mellitus, which was apparently initially diagnosed in 1981.  
In addition, the service medical records indicate that when 
examined on separation from service in June and July 1977, 
laboratory studies revealed evidence of elevated blood sugar.  
The veteran's claim is, therefore, supported by medical 
evidence of a current diagnosis of disability, and medical 
evidence of a related in service disease.  In addition, the 
medical evidence indicates that the currently diagnosed 
diabetes mellitus is related to the elevated blood sugar 
documented during service.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records disclose that when 
examined for service retirement in June 1977, laboratory 
testing revealed a blood sugar level of 130 milligrams 
(mg.)/deciliter (dl.).  Additional glucose tolerance testing 
was conducted in July 1977, and revealed blood sugar of 118 
mg/dl. after fasting, 260 mg/dl. after one hour, 195 mg/dl. 
after two hours, and 87 mg/dl. after three hours.  According 
to the report of the separation examination, the veteran was 
informed of these results, and that follow-up testing was 
needed.

The veteran presented private medical records indicating that 
the diagnosis of diabetes mellitus was initially made in 
1981, approximately four years following his separation from 
service.  The actual medical records pertaining to the 
initial diagnosis and treatment are not, however, available.  
The records of treatment beginning in January 1983 indicate 
that he developed complications of insulin-dependent 
diabetes, including peripheral neuropathy and diabetic 
retinopathy, resulting in the amputation of one foot in 1992 
and the second foot in 1995.

The veteran presented Internet medical research articles 
showing that normal fasting sugar levels are from 70-110 
mg/dl.  A fasting glucose level of more than 110 but less 
than 126 mg/dl. represents impaired fasting glucose, which is 
a risk factor for developing diabetes but does not support a 
diagnosis of diabetes.  In addition, if the two-hour glucose 
level is equal to or greater than 140 mg/dl., but less that 
200 mg/dl., a person has impaired glucose tolerance, which is 
also considered a risk factor for diabetes.

The RO requested a medical opinion from a VA physician 
regarding a relationship between the veteran's diabetes 
mellitus and his military service.  In an April 2004 report 
the physician provided the opinion that the laboratory 
studies conducted in June and July 1977 did not support a 
diagnosis of diabetes at that time.  The physician did not 
provide an opinion on whether, given the fact that the 
veteran was diagnosed with diabetes in 1981, the elevated 
blood sugar readings in June and July 1977 were early 
manifestations of diabetes.

The veteran presented a medical report from the physician who 
treated him from 1979 to 1981.  In that April 2005 report the 
physician stated that he reviewed the veteran's service 
medical records and that, based on that evidence, the veteran 
had developed some degree of diabetes prior to his separation 
from service.  The Board finds this opinion to be probative, 
in that it was based on review of the veteran's medical 
records.  Because the medical opinion establishes a nexus 
between the elevated blood sugar readings in service and the 
diagnosis of diabetes in 1981, the Board finds that the 
evidence supports the grant of service connection for 
diabetes mellitus.
Clear and Unmistakable Error in the August 1996 Rating 
Decision
Relevant Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 20.1103 (1996); 38 C.F.R. § 3.105 (2005).

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (rather than a disagreement on how the 
facts were interpreted), or the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; and 3) the determination of whether 
a decision contained clear and unmistakable error must be 
based on the record and law that existed at the time the 
decision was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992). 
Analysis

The veteran initially claimed entitlement to VA compensation 
benefits for diabetes mellitus, and associated disabilities, 
in November 1995.  In his application he did not report 
having received any treatment for diabetes prior to 1992.  In 
conjunction with that claim the RO obtained private treatment 
records documenting the treatment of diabetes from March 1992 
to November 1995, including a reference to the diagnosis of 
diabetes being made in 1981.  The evidence then of record 
included the veteran's service medical records, which were 
obtained with a previous claim, and the report of a May 1996 
VA examination confirming the diagnosis of diabetes mellitus.

The RO denied service connection for diabetes mellitus in 
August 1996 by finding that the service medical records were 
negative for any complaint or treatment related to diabetes.  
The veteran was notified of that decision and did not appeal, 
and that decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1996).  The veteran contends that 
the August 1996 rating decision was clearly and unmistakably 
erroneous because the service medical records showing 
elevated blood sugar readings were then of record, but not 
properly considered.  

In the August 1996 decision the RO found that the service 
medical records were silent for any complaints or treatment 
related to diabetes mellitus.  That finding was not in error, 
because the service medical records do not reflect such 
complaints or treatment.  A finding of service connection 
does not, however, require evidence of a complaint or 
treatment during service; only that there be some evidence of 
a related disease or injury.  The RO erred, therefore, in not 
addressing the significance of the results of the glucose 
tolerance test.  That error does not, however, compel the 
conclusion that, but for the error, the outcome of the case 
would have been manifestly different.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied (Feb. 3, 
1994) (per curium).  Even if there was evidence of elevated 
blood sugar readings in service, the evidence of record in 
August 1996 did not show that those readings represented the 
onset of diabetes mellitus, or that the diabetes mellitus 
that was diagnosed in 1981 was related to those laboratory 
findings.  The third element of the criteria for a grant of 
service connection, that being a nexus between the currently 
diagnosed disability and the in-service injury, was not 
satisfied based on the evidence of record in August 1996.

The RO provided the veteran a VA medical examination in May 
1996, as a result of which the examiner confirmed the 
diagnosis of diabetes mellitus.  The examiner did not provide 
an opinion on the onset or etiology of the disorder, 
including any relationship to military service, nor did the 
RO request such an opinion.  Although the RO may have failed 
the duty to assist the veteran in developing evidence in 
support of his claim by not obtaining a medical opinion, that 
failure cannot constitute clear and unmistakable error.  See 
Dixon v. Gober, 14 Vet. App. 168, 173 (2000).

In order to show that a clear and unmistakable error 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999).  Although the 
RO may have erred in not acknowledging the significance of 
the laboratory findings, the evidence does not show that the 
law was incorrectly applied to the facts as they were then 
known or that, based on the evidence then of record, the 
outcome of the case would have been manifestly different.  
The Board finds, therefore, that the August 1996 decision was 
not clearly and unmistakably erroneous in denying service 
connection for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.

The claim of clear and unmistakable error in the August 1996 
rating decision is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


